Stearne, J.,
We have carefully reviewed the record and are unanimously of opinion that the exceptions are without merit. Manifestly, the auditing judge was unable to terminate this trust solely because another auditing judge, in a different estate, with dissimilar facts and dealing with unrelated trust funds, decreed a termination in that case. Neither could except-ant collaterally attack the regularity of the appointment of the trustee upon the audit of its account. The appropriate time to have done that was when the appointment was made in 1923, or by a regularly prescribed procedure thereafter. Neither do we see any irregularity in the form of the present account nor its composition which, curiously enough, has attached thereto the written approval of all beneficiaries for life and in remainder, including that of the exceptant.
The exceptions are dismissed, and the adjudication is confirmed absolutely.